Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, 13, 15-22, 28, and 33-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “optionally” in line 14 renders the subsequent clause indefinite because it is not clear whether the clause “a cation of an element selected from the group consisting of Li, Na, K, Rb, Cs, and Fr” is limiting.  For the purposes of examination no determination on this question is necessary because the prior art includes at least Li (see below).
Regarding claim 16, the term “optionally” in line 7 renders the subsequent clause indefinite.
Regarding claim 22, the term “optionally” in line 8 renders the subsequent clause indefinite.
Regarding claim 33, the term “optionally” in line 14 renders the subsequent clause indefinite because it is not clear whether the clause “wherein B’ is a monovalent cation of a lithium-6 isotope (i.e. 6Li+)” is limiting.  For the purposes of examination it is assumed that the language is not considered limiting.

Claims 28 and 39 are ostensibly method claims with a single limitation directed to the use of a device.  This is not a permissible method claim.  See MPEP 2173.05(q).

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-40 are rejected under 35 U.S.C. 103 as being unpatentable over Drozdowski et al. “33000 photons per MeV from mixed (Lu0.75Y0.25)3Al5O12:Pr scintillator crystals” Optical Materials Express Vol. 4 No. 6 pp. 1207-1212 (May 16, 2014) (Cited by Applicant, hereinafter “Drozdowski”) in view of Yang et al. “Enhancement of Photoluminescence in Y3La5012:Eu3+ Ceramics by Li Doping” Journal of the Korean Physical Society, Vol. 52, No. 1, January 2008, pp. 116-119 (Cited by Applicant, hereinafter “Yang”)

	Independent Claims
	Regarding claim 1, Drozdowski teaches (LuxY1-x)3Al5O12:Pr with varying values of x outperforms YAG and LuAG at least in terms of increased light output.  In claim terms, Drozdowski teaches a scintillator material comprising a composition of Formula (I) where RE is Lu, RE’ is Y, and A is Pr. (Drozdowski, Title, Abstract, also throughout) 
	Drozdowski does not teach the presence of the co-dopant B.
	Yang teaches the improvement of YAG:Eu type scintillators by co-doping with Li (Yang, Title, see also conclusion on p. 119) resulting in greater PL [photoluminescence] performance.
	It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the lithium doping technique of Yang to improve the scintillators of Drozdowski in order to improve the brightness thereof.
	Similarly, it would likewise have been obvious to alter the scintillator of Yang to have mixed Lu and Y as taught by Drozdowski in order to increase the brightness of that scintillator.
	Regarding the particular values for the variables described, it would have been obvious for one of ordinary skill in the art to experiment within the disclosed range to determine the optimal amounts of each ingredient.
	Regarding independent claim 9, as the particular value of RE described by Drozdowski is Lu, the above analysis applies to the subject matter of claim 9 as well.
	Regarding independent claim 16, as the particular value of RE’ described by Drozdowski is Y, the above analysis applies to the subject matter of claim 16 as well.

	Regarding independent claim 33, all lithium is “a lithium isotope or a mixture thereof”, and therefore the analysis applied to claim 1 above applies to claim 33 as well.
	Dependent Claims
	Regarding claims 2 and 35, the combination of Drozdowski and Yang further teaches RE is Lu.  (Drozdowski, Title, abstract, etc.)
	Regarding claims 3, 10, 17, and 36 the combination of Drozdowski and Yang further teaches RE’ is Y.  (Drozdowski, Title, abstract, etc.) (Note that values of x are disclosed as 0.25, 0.5, and 0.75 in line 1 of Drozdowski’s abstract)
	Regarding claims 4 and 11, the combination of Drozdowski and Yang further teaches 0.1<x<0.5.  (Drozdowski, abstract line 1, values of x given as 0.25, 0.5, and 0.75)
	Regarding claims 5, 12, and 18, the combination of Drozdowski and Yang further teaches A is Pr3+.  (Drozdowski, title)
	Regarding claims 6, 13, and 19, Drozdowski teaches an amount of praseodymium of 0.2% (Drozdowski, abstract, line 6).  Conversion of this to subscript notation is likely to fall within the claimed range.  Notwithstanding this, it would have been obvious to optimize the amount of Pr in the melt to optimize its operation as an activator ion.
	Regarding claims 7, 14, and 20, the combination of Drozdowski and Yang further teaches B is Li+.  (Yang, title)
	Regarding claims 8, 21, and 34 the combination of Drozdowski and Yang lacks explicit teaching of the exact amount of lithium doping.  However, the term “doping” carries with it the meaning that the 
	Regarding claim 22, the combination of Drozdowski and Yang teaches at least (Lu0.75Y0.25)Al5O12:Pr (Drozdowski, title) doped with Li. (Yang, title)
	Regarding claims 23, 32, and 40, these findings, though not of patentable significance due to their subject matter being merely descriptive of performance, nevertheless agree with the conclusions of Yang.
	Regarding claims 24 and 25, single crystal growth according to the Czochralski method (Drozdowski) and sintered polycrystalline bodies (Yang) are disclosed.
	 Regarding claims 26 and 38, the use of a scintillation material in combination with a photon detector is entirely routine.
	Regarding claim 27, each of the fields of use described is a routine application of a radiation detector.
	Regarding claim 28, claim 28 is ostensibly a method claim but that claim has as its sole limitation the use of a device.  This is not a proper method claim, nor does the use of a device add a patentable distinction to the device itself.  
 	Regarding claim 29, the Czocharski method is used in Drozdowski.
	Regarding claim 39, claim 28 is ostensibly a method claim but that claim has as its sole limitation the use of a device.  This is not a proper method claim, nor does the use of a device add a patentable distinction to the device itself.  Moreover the use of a detector containing lithium-6 to detect neutrons is entirely routine.
	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884